Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147657                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MICHAEL PARTRICH and DEBRA                                                                              David F. Viviano,
  PARTRICH BLACK,                                                                                                     Justices
            Plaintiffs,
  v                                                                 SC: 147657
                                                                    AGC: 0379-12 and 0380-12
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _____________________________________/

         On order of the Court, the complaint for superintending control is considered.
  Pursuant to MCR 9.225, we DIRECT the Attorney Grievance Commission to provide a
  supplemental response in support of its decision to close AGC File No. 0379-12, in light
  of the deposition testimony attached to the request for investigation in this case, in which
  the deponents disclaimed any knowledge of facts that supported their settlement demand
  and probate court actions against the plaintiffs’ father. The complaint for superintending
  control remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2014
           h0129
                                                                               Clerk